U0-/5
                               ELECTRONIC RECORD




COA #      03-13-00307-CR                        OFFENSE:        28.03F


           Marc Trace Wyatt v. The State of
STYLE:    Texas                                  COUNTY:         Lee

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    21st District Court



DATE: 12/19/14                   Publish: NO     TCCASE#:        7583




                        IN THE COURT OF CRIMINAL APPEALS


         Marc Trace Wyatt v. The State of
STYLE:   Texas                                       CCA.           110-/5"
                                                                     T                 9   W


         PRO SE                       Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN (:CAIS:                  DATE:

         RgFuttrb                                    JUDGE:

DATE:     03//f/M?lT                                 SIGNED:                                   PC:

JUDGE:      nh UaAU<i~^                               PUBLISH:                                 DNP:




                                                                                               MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD